VEEDER, District Judge.
I concur in the result, not in the exercise of my own judgment, but in submission to the authority of the Supreme Court. If the course of authority were clear, it would suffice to follow it without hesitation. But it is not clear, and it leads to dangers which should be explicitly recognized. That there was in this case a willful violation of the fundamental personal right secured by the Fourth Amendment admits of no question. The normal way to treat such offenses would seem to be to punish the offender directly. Prior to the decision in Boyd v. United States, 116 U. S. 616, 6 Sup. Ct. 524, 29 L. Ed. 746, the judicial rules of evidence had never been used as an indirect process of punishment. According to the uniform course of authority a criminal court would not permit a collateral issue to be raised with respect to the source of competent evidence. Wig-more on Evidence, §§ 2183, 2263. In the Boyd Case an order for the production of documents involving self-incriminating matter, on pain of having the allegations taken as confessed, was very properly held to be within the privilege secured by the Fifth Amendment. But the majority of the court declared the privilege applicable aiso to documents obtained by officers’ search or seizure, legal or illegal, irrespective of testimonial process, thus enforcing the Fourth Amendment by means of the Fifth. When, however, the subject again came before the court this view was substantially modified. In Adams v. New York, 192 U. S. 585, 24 Sup. Ct. 372, 48 L. Ed. 575, the issue “arose upon objection to the introduction of testimony clearly competent as tending to establish the guilt of the accused,” but which had been seized in the execution of a search warrant for lottery slips. “In such cases,” the court said, “the weight of authority as well as reason limits the inquiry to the competency of the proffered testimony, and the courts do not stop to inquire as to the means by which the evidence was ob*487tained.” While the court disclaimed any wish to detract from the authority of the Boyd Case, it held that there had been no error. “The security intended to be guaranteed by the Fourth Amendment against wrongful search and seizures is designed to prevent violations of private security in person and property and unlawful invasion of the sanctity of the home of the citizen by officers of the law, acting under legislative or judicial sanction, and to give remedy against such usurpations when attempted. But the Fnglish and nearly all of the American cases have declined to extend this doctrine to the extent of excluding testimony which has been obtained by such means, if it is otherwise competent.” Accordingly, “subsequent cases,” as the court said in Hale v. Henkel, 201 U. S. 43, 26 Sup. Ct. 370, 50 L. Ed. 652, “treat the Fourth and Fifth Amendments as quite distinct, having different histories, and performing separate functions.” Yet in Weeks v. United States, 232 U. S. 383, 34 Sup. Ct. 341, 58 L. Ed. 652, L. R. A. 1915B, 834, the court unanimously held it to be reversible error to admit in evidence documents which had been obtained by a marshal without search warrant. The opinion, which is written by the Justice who wrote in the Adams Case, distinguishes the two cases on the ground that the decision in the Adams Case “rests upon incidental seizure made in the execution of a legal warrant and in the application of the doctrine that a collateral issue will not be raised to ascertain the source from which testimony, competent in a criminal case, comes.” Still, the seizure involved was without lawful warrant; and it is not explained how a defendant can turn a collateral fact into a material fact merely by making a formal motion before trial. And inasmuch as the court had expressly stated in the Adams Case that the Fourth Amendment was intended “to give remedy against such usurpations when attempted,” but not to “exclude testimony which, has been obtained by such means, if it is otherwise competent,” it. is not clear how the two cases can be reconciled in principle. Nevertheless, the Weeks Case, as the latest expression of the Supreme Court, requires a reversal of this conviction. Certain incidental differences exist, but they do not affect the principle involved. In the result, however, the defendant is released, not because he. is innocent, but because a postal inspector secured without instead of with a warrant the proofs of his guilt. The sins of the postal inspector, for which the person aggrieved has not chosen to seek redress or punishment, are visited upon the only party whose claim to consideration is unimpeachable, namely, the United States. Moreover, this procedure places the administration of the criminal law entirely at the mercy of subordinate agents of the government. Whether actuated by zeal, caprice or corruption, they have it in their power to confer by their illegal act immunity from successful prosecution.